                     Case 1:16-cr-00542-KMW Document 54 Filed 02/20/20 Page 1 of 2
                                                                           CARDENAS LAW OFFICE
J. Roberto Cardenas                                                                                      Of Counsel:
Natalia Berrino*                                                                                Raymond E. Villanueva
_______________________                                                                               Mark Goldfarb
*Admitted in Argentina
                                                                                                            Legal Staff:
                                                                                                    Aishling Fitzpatrick

    VIA ECF
                                                                      February 20, 2020

    Hon. Kimba M. Wood
    United States District Judge
    Southern District of New York
    United States Courthouse
    500 Pearl Street
    New York, New York 10007

                                  Re: United States v. Roper et al.
                                      Case No. 1:16-CR-00542 (KMW)

    Dear Judge Wood:

                 I am the attorney for Fernando Serrano, a defendant in the above-captioned case and write
    this letter to request permission for him to travel to Belleayre, New York for a day trip on February 22,
    2020. Mr. Serrano pled guilty before Judge Pauley and has been at liberty based upon an agreed bail
    package during which time he has complied with all his conditions of release and remains in good
    standing.

                Mr. Serrano is now seeking permission to travel outside his current permitted travel area,
    which is the Southern/Eastern Districts of New York, to Belleayre, New York on February 22, 2020. He
    will be returning home the same day.

                This letter, as well as the requested relief, is made over no objection by AUSA Noah
    Solowiejczyk, the Assistant United States Attorney handling this matter. Further, the specific itinerary
    for the requested travel has been provided to Mr. Serrano’s pretrial services officer.

                Wherefore, it is respectfully requested that this Court allow Mr. Serrano to travel outside his
    bail related/limited travel area and permit him to travel to Belleayre, New York on the aforementioned
    dates at the aforementioned location.

                    Thank you for your attention herein.

                                                                      Respectfully submitted,

                                                                      J. R. Cardenas
                                                                      J. Roberto Cardenas

119 W 57th Street              Suite 1215         New York NY 10019         T: 212.977.7095            F: 212.977.7085
www.cardenaslawoffice.com                                                                       info@jrc-esq.com com
               Case 1:16-cr-00542-KMW Document 54 Filed 02/20/20 Page 2 of 2
CARDENAS LAW OFFICE
Page 2                                                                    February 20, 2020

   Cc: Noah Solowiejczyk, Esq.
       Assistant United States Attorney
       Southern District of New York


                                                So ordered this _____
                                                day of February 2020



                                                _____________________________
                                                HON. KIMBA M. WOOD
                                                U.S. DISTRICT JUDGE
